internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-132323-02 cc pa pdi b9 taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend decedent charity beneficiary beneficiary date date date state statute statute statute statute cases a b c issue whether decedent’s estate is entitled to a charitable deduction under sec_2055 of the internal_revenue_code for amounts paid to charity pursuant to the settlement of a will_contest tam-132323-02 conclusion decedent’s estate is not entitled to a charitable deduction under sec_2055 for the settlement proceeds paid to charity facts decedent died on date prior to his death decedent executed seven wills and one codicil over a thirty-five year period in each of the wills decedent expressly revoked all prior wills and codicils only the first will which was executed on date first will named charity as a beneficiary the first will left a specific_bequest to beneficiary certain real_property to a charity personal_property to two relatives and established a residuary_trust the residuary_trust provided a lifetime interest to one of decedent’s sisters and a remainder_interest to charity decedent’s last will which was executed on date last will left two specific bequests established a_trust in which the lifetime beneficiary was beneficiary and the remainder beneficiary was beneficiary and gave the remainder of his estate to beneficiary decedent’s two sisters predeceased him after decedent’s death the executor submitted the last will for probate decedent’s nieces and nephews and charity commenced an action contesting the probate of the last will after a jury had been selected for the court_proceeding the parties settled the action pursuant to the settlement agreement decedent’s estate reduced the bequests to beneficiary and beneficiary by dollar_figurea and dollar_figureb respectively and paid these settlement proceeds to decedent’s nieces nephews and charity charity received dollar_figurec of the settlement proceeds law and analysis sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all transfers for charitable purposes sec_20_2055-1 of the estate_tax regulations provides in part that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent’s gross_estate and transferred by the decedent during his lifetime or by will for charitable purposes tam-132323-02 sec_20_2055-2 provides in part that the principles of sec_2056 and the regulations thereunder shall apply for purposes of determining under this subparagraph whether an interest in property passes or has passed_from_the_decedent sec_20_2056_c_-2 provides that if as a result of the controversy involving the decedent's will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent's_estate if the assignment or surrender was pursuant to an agreement not to contest the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse statute sets forth the formalities required under state law for the execution of a will and codicil such as the number of attesting witnesses necessary and the location of the testator’s signature statute provides that the court may require the live testimony of the witnesses attesting the will before accepting a will for probate statute provides that a will or any part thereof may be revoked or altered by another will or a writing of the testator clearly indicating an intention to effect such revocation or alteration such revocation or alteration must be executed in accordance with the formalities set forth in statute statute provides that the revocation or alteration of a latter will will not of itself revive the prior will or any provision thereof a prior will may be revived by republishing the will executing a codicil incorporating the provisions of the prior will or executing a writing declaring that the prior will is to be revived all three options must be executed in accordance with all the formalities set forth in statute in state if a testamentary document that purports to revoke all prior wills does not comply with the statutory requirements for executing a will than it cannot vary or revoke the terms of a prior will see cases in determining whether an amount_paid to a charity pursuant to the settlement of a will_contest is deductible for estate_tax purposes the appropriate inquiry is whether the interest in issue reaches the charity pursuant to correctly interpreted and applied state law and not whether the interest reached the charity as a result of a good_faith adversary proceeding terre haute first nat'l bank v united_states u s tax cas cch p60070 s d ind see 674_f2d_761 9th cir holding that an amount_paid to a surviving_spouse pursuant to a good_faith settlement does not qualify for the estate_tax_marital_deduction to the extent the spouse receives more than could have been obtained if the spouse had litigated the claim to conclusion in the instant case charity was named as a beneficiary in decedent’s first will which was executed approximately thirty-five years prior to his death charity is not named as a beneficiary in any of the six wills and one codicil decedent executed subsequent to decedent’s first will in order for charity to establish an enforceable right to any tam-132323-02 portion of decedent’s estate charity would have to establish that the first will was the proper will to probate to do this charity would have to establish that the first will had been executed with proper formality and was not subject_to such factors as undue influence or fraud and that the first will had not been revoked by the subsequent wills and one codicil because all of these instruments failed to comply with the statutory formalities or were subject_to such factors as undue influence or fraud after a review of state law we believe there existed little possibility that a state court would admit the first will for probate under these circumstances we believe charity did not have any recognizable enforceable rights under state law properly applied to any portion of decedent’s estate see sec_20_2056_c_-2 accordingly decedent’s estate is not entitled to a charitable deduction under sec_2055 for the settlement proceeds paid to charity caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
